


110 HR 6398 IH: To impose a permanent prohibition on the use of funds by

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6398
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Hodes (for
			 himself, Mr. DeFazio,
			 Ms. DeLauro, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To impose a permanent prohibition on the use of funds by
		  the Department of Defense for propaganda purposes within the United States not
		  otherwise specifically authorized by law and to require an investigation into
		  possible violations of the annual Department of Defense Appropriations Act
		  prohibition on such propaganda.
	
	
		1.Prohibition on use of funds
			 by the Department of Defense for propaganda purposes within the United
			 States
			(a)FindingsCongress finds the following:
				(1)Section 8001 of the Department of Defense
			 Appropriations Act, 2008 (division A of Public Law 110–116; 121 Stat. 1313)
			 states that ‘‘No part of any appropriation contained in this Act shall be used
			 for publicity or propaganda purposes not authorized by the Congress.’’.
				(2)This same prohibition on Department of
			 Defense propaganda activities has appeared as section 8001 of Public Laws
			 107–117, 107–248, 108–87, 108–287, 109–148, and 109–289, the annual Department
			 of Defense Appropriations Acts for fiscal years 2002 through 2007.
				(3)Recent media
			 accounts have revealed a Department of Defense program that was designed to
			 indirectly influence media coverage of the war in Iraq and the Global War on
			 Terrorism by providing retired members of the Armed Forces, who were frequently
			 featured in the media, with talking points, special tours, access to high-level
			 meetings, and even classified materials.
				(4)In reaction to
			 these media accounts, the Department of Defense has suspended the program
			 pending an internal review, but, in the interest of full disclosure and in
			 light of section 8001, an external review of the program is warranted.
				(b)ProhibitionNone of the funds appropriated or otherwise
			 made available to the Department of Defense may be used by the Department of
			 Defense for propaganda purposes within the United States not otherwise
			 specifically authorized by law.
			(c)Investigations
			 and reportsNot later than 90 days after the date of the
			 enactment of this Act, the Inspector General of the Department of Defense and
			 the Comptroller General of the United States shall each conduct a study of, and
			 submit to Congress a report on, the extent to which the Department of Defense
			 has violated the annual prohibition on Department of Defense propaganda
			 activities referred to subsection (a).
			(d)DefinitionIn
			 this section, the term propaganda means any form of
			 communication in support of national objectives designed to influence the
			 opinions, emotions, attitudes, or behavior of the people of the United States
			 in order to benefit the sponsor, either directly or indirectly.
			
